DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franck et al (US-8348337).
	As to claims 1 and 6, Franck teaches a child safety seat comprising a base 120 configured to be operably coupled to a vehicle seat; (see figure 1, column 5 lines 27-48).
a seat shell 110 configured to receive and secure a child therein,  (see figure 1, column 4 lines 23-36) the seat shell being operably
coupled to the base such that the seat shell is alternately movable between, and lockable in, a
plurality of positions relative to the base; (see column 4 lines 23-36) and

wherein the multi-functional energy absorber is configured to:
deform such that the absorber absorbs impact energy (see abstract)), 
provide a sliding support surface for the seat shell to enable the seat shell to be movable between the plurality of positions relative to the base, and enable locking of the seat shell in selected ones of the plurality of positions
relative to the base. (see column 12 lines 1-28, as the “enable locking” limitation, the absorber 500 permits movement to the positions in which it is to be locked; however, recliner mechanism 602 and 604 can also be considered part of the “multi-functional energy absorber, which also enables locking).
	The energy absorber of Franck is capable of absorbing energy resulting from impacts in a plurality of directions.  For example, impact forces, F1, F2, could be applied in two perpendicular directions, as shown annotated figure 12.

    PNG
    media_image1.png
    435
    667
    media_image1.png
    Greyscale

	As to claim 3, the seat shell 110 comprises a seat portion and a back portion joined at an apex and extend away from each other in substantially perpendicular directions and a portion of the energy absorber 500 is disposed on each side of the apex (see figure 12).
As to claim 4, the energy absorber 500 comprises curvilinear web members that intersect each other to define energy absorption cells having different different sizes (see figure 12).  There are larger and smaller cells on each side of the apex, so it can be said that some cells on one side are smaller than some cells on the other side, as annotated onto figure 12 below:

    PNG
    media_image2.png
    459
    467
    media_image2.png
    Greyscale


Claim(s) 1-3, 6-8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US-8585143).
As to claim 1, Xiao teaches a child safety seat comprising a base 4 configured to be operably coupled to a vehicle seat; (see figure 2, column 2 lines 34-44).
a seat shell 3 configured to receive and secure a child therein,  (see figure 2, column 2 lines 34-48) the seat shell being operably
coupled to the base such that the seat shell is alternately movable between, and lockable in, a
plurality of positions relative to the base; (see column 4 lines 44-65) and

wherein the multi-functional energy absorber is configured to:
absorb impact energy (the rails inherently absorb energy), provide a sliding support surface for the seat shell to enable the seat shell to be movable between the plurality of positions relative to the base, and enable locking of the seat shell in selected ones of the plurality of positions relative to the base. (see column 2 lines 44-65).
	Xiao does not explicitly state that the rails 32 deform to absorb impact energy.  However, any conventional material, under sufficient stress from impact, will undergo plastic deformation and irreversibly absorb energy equal to the force applied integrated over the displacement of the deformation.  Thus, the rails of Xiao are inherently configured to perform the claimed function.
As to claim 2, the rails 32 can absorb impact energy from multiple directions.
As to claim 3, the seat shell 3 comprises a seat portion and a back portion joined at an apex and extend away from each other in substantially perpendicular directions and a portion of the energy absorber 32 is disposed on each side of the apex (see figure 5).
As to claim 6, the rail 32 is configured to absorb impact energy in directions perpendicular to each other in that the resultant force vector acting on the energy absorber would have both horizontal and vertical components.
As to claim 7, the seat shell 3 is movable between the plurality of positions relative to the base responsive to operation of a seat positioner assembly (see Xiao , abstract), and lockable in the plurality of positions relative to the base responsive to 
As to claim 8, Xiao teaches a child safety seat comprising a base 4 configured to be operably coupled to a vehicle seat; (see figure 2, column 2 lines 34-44) a seat shell 3 configured to receive and secure a child therein, (see figure 2, column 2 lines 34-48) the seat shell 3 is movable between a plurality of positions relative to the base responsive to operation of a seat positioner assembly (see Xiao , abstract), and lockable in the plurality of positions relative to the base responsive to operation of a locking assembly 5 (see Xiao, abstract) and wherein the multi-functional energy absorber 32 is an integral portion of both the seat positioner assembly and the locking assembly.
As to claim 13, the rails 32 can absorb impact energy from multiple directions.  the rail 32 is configured to absorb impact energy in directions perpendicular to each other in that the resultant force vector acting on the energy absorber would have both horizontal and vertical components.
As to claim 14, the seat shell 3 comprises a seat portion and a back portion joined at an apex and extend away from each other in substantially perpendicular directions and a portion of the energy absorber 32 is disposed on each side of the apex (see figure 5).

Claim 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudreau (US-2012/0242127).

As to claims 18 and 19, energy absorbers 121, 122, include intersecting web members that have cells that increase in size in one direction and decrease in size in the other direction (see figure 5).
As to claim 20, the energy absorbers 121,122 are configured to absorb impact energy in directions perpendicular to each other in that the resultant force vector acting on the energy absorber would have both horizontal and vertical components.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US-8585143) in view of Minato (US-2014/0232152).

As to claim 10, Xiao teaches a pivot surface 33 extending from one end to the other of arcuate member, a lock portion 35 configured to interface with a rack member 53 of the base. (see Xiao figure 6, column 3 line 61 to column 4 line 57).
As to claim 11, the rack member includes a locking slide 53 that is biased to the locked state and moved by an actuator 51 (see Xiao figure 6 column 3 line 60 to column 4 line 57).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US-8585143) in view of Minato (US-2014/0232152) and further in view of Williams (US-2016/0176320).
As to claim 12, Xiao teaches two separate instances of locking slides and energy absorbers but lacks two actuators.  Williams teaches a reclinable child seat comprising two actuators that actuation two locking slides and “actuation of any one of the two release buttons 136 can cause concurrent unlocking of the two latches 130 for allowing recline adjustment of the seat shell 104.” (see Williams paragraph 0029).  It would have .

Allowable Subject Matter
Claim 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
The applicant argues that Franck does not disclose that the energy absorbing member is arrangement to absorb impact energy from multiple directions.  This is not persuasive.  See the annotated figure 12 of Franck above for how two different perpendicular forces could be applied to Franck to cause deformation of the energy absorber.
Regarding the rejections relying upon Xiao, the applicant argues that Xiao does not teach that the rails 32 deform to absorb impact energy.  This is not persuasive because any conventional material, under sufficient stress from impact, will undergo plastic deformation and irreversibly absorb energy equal to the force applied integrated over the displacement of the deformation.  Thus, the rails of Xiao are inherently configured to perform the claimed function under certain conditions even if this isn’t intended.
plastic, resin or other substantially rigid material, but the web members may be made such that the web members can flex or even break before other rigid structures of the seat shell 110 or the base 120 flex or break. As such, upon impact to the seat shell 110, one or more of the web members may flex or break to absorb the energy of the impact.” (emphasis added). Polypropylene, being a supposedly rigid plastic, is not inconsistent with the material of the energy absorber as disclosed by the applicant.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636